Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00104-MSK-GPG
UNITED STATES OF AMERICA
Plaintiff,
Vv.
1. HUENG YU WONG,
2. LONG LUONG,
a/k/a “Peter”
3. GUOYING TANG,

alk/a “Connie

Defendants.

 

PLEA AGREEMENT

 

The United States of America (the government), by and through Jeremy Chaffin,
Assistant United States Attorney for the District of Colorado, and the defendant Guoying
Tang, personally and by counsel, Lynn Pierce, submit the following Plea Agreement
pursuant to 11(c)(1)(B) of the Federal Rules of Criminal Procedure and District Court of

Colorado Local Rule 11.1.
1. AGREEMENT

1. The defendant agrees to (1) plead guilty to Counts 1 and 7 of the Indictment,
charging a violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), and 846, conspiracy to
manufacture and possess with intent to distribute 1000 or more plants of marijuana; (2)
cooperate with the government, as detailed below; (3) waive her appellate rights, as

detailed below; and (4) admit the notice of forfeiture, as detailed below.
EXHIBIT

|

2
j
;
a

 

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 2 of 13

2. In exchange, the government agrees to dismiss the remaining counts against the
defendant in the Indictment. Additionally, the government agrees not to seek a two-
level increase, under guideline §2D1.1(b)(1), based on the co-defendants’ possession
of firearms.

3. Provided the defendant meets the criteria for safety valve, as detailed below, the
government agrees to recommend that the defendant be given a two-level reduction
pursuant to guideline § 2D1.1(b)(17).

4. Finally, provided the defendant does not do anything that is inconsistent with
accepting responsibility prior to sentencing, the government agrees that at the time of
sentencing the defendant shall be awarded, without further motion, the additional one-
level reduction for acceptance of responsibility pursuant to guideline § 3E1.1(b).

A. Cooperation

5. The defendant agrees to provide truthful, complete, and accurate information,
and agrees to cooperate fully with the government. Deliberate falsehoods or
misinformation provided during her cooperation with the government would be grounds
for rescission of the plea agreement as well as possible further prosecution for perjury
or false statements. This cooperation will include, but is not limited to, the following:

a. The defendant agrees to be fully debriefed, and to attend all meetings,
hearings, and trials at which her presence is requested, concerning her
participation in and knowledge of all criminal activities.

b. The defendant agrees to furnish to the government all documents and
other material that may be relevant to the investigation and that are in the

defendant’s possession or control.

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 3 of 13

c. The defendant agrees that she will at all times give complete, truthful, and
accurate information and testimony and that she will fully and truthfully disclose
all information with respect to the activities of herself and others concerning all
matters about which the government inquires.

d. The defendant consents to postponements of her sentencing, as requested
by the government and as approved by the Court.

6. In further consideration of this plea, if the United States Attorney's Office for the
District of Colorado determines, in its sole discretion, that the defendant has cooperated
fully, provided substantial assistance to law enforcement authorities, and otherwise
complied with the terms of this agreement, the Government, at the time of sentencing,
will file a motion with the sentencing Court pursuant to Section 5K1.1 of the Sentencing
Guidelines. This motion will permit the Court, in its discretion, to impose a sentence
below the applicable Sentencing Guidelines range.

7. It is understood that the Government’s determination of whether the defendant
has cooperated fully and provided substantial assistance, and the Government's
assessment of the value, truthfulness, completeness, and accuracy of the cooperation,
are within the Government's sole discretion. The parties further understand and agree
that the decision of whether to file a 5K1.1 motion is entirely within the discretion of the
Government. Moreover, the defendant shall not be entitled to withdraw her plea if the
Government determines that she has not fully cooperated and elects not to file the
above-described motion.

8. The defendant's full cooperation is not yet complete. However, in consideration

of this proposed cooperation, and pursuant to Section 5K1.1 of the Sentencing

 

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 4 of 13

Guidelines, the Government states its intention to recommend a departure of up to 30%
from the low-end of the applicable guideline range.

9. The nature and extent of the defendant’s cooperation, as well as the final request
for departure, will be set forth in the 5K1.1 motion or will be disclosed at the time of
sentencing.

10. The parties recognize that any 5K1.1 departure requested by the Government
will be only a recommendation to the Court. The ultimate question of whether a 5K1.1
departure motion should be granted, and the amount of the departure will rest solely
within the discretion of the sentencing Court.

11. The defendant also acknowledges that she will not be able to withdraw her guilty
plea in the event the Court elects not to grant any downward departure request or
rejects the amount of the departure requested by the Government.

12. The parties understand and agree that in the event the agreement represented
herein is not accepted by the Court, is not entered into by the defendant, or the
defendant fails to meet her obligations pursuant to this plea agreement, the government
will proceed with the prosecution of the defendant according to the law, which may
include obtaining superseding indictments and filing additional charges, if applicable.
See Ricketts v. Adamson, 483 U.S. 1, 9-12 (1987) (agreement void and government
permitted to reinstate original charges when defendant failed to completely fulfill his
obligations pursuant to the plea agreement).

B. Safety Vaive
13. Based on the information known to the parties at this time, the parties believe

that the defendant qualifies for the “safety valve,” under guideline § 5C1.2 and the

 
Case 1:18-cr-00104-MSK-GPG Document 82. Filed 12/10/18 USDC Colorado Page 5 of 13

statute permitting the court to impose a sentence within the sentencing guidelines range
without regard to any statutory minimum sentence, provided that:
a. the defendant is not found to have more than one criminal history point, as
determined under the sentencing guidelines; and
b. not later than the time of the sentencing hearing, the defendant provides
to the United States a statement truthfully setting forth all information and
evidence the defendant has concerning the offense or offenses that were part of
the same course of conduct or of a common scheme or plan as charged in the
indictment.

14. It is understood that the Court’s determination of whether the defendant qualifies
for the “safety valve” provisions is within the Court’s sound discretion. Moreover, the
defendant shall not be entitled to withdraw her plea if the Court determines that she has
not satisfied the prerequisites for application of the “safety valve” factors in his case.

C. Appellate Waiver

15. The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement,
the defendant knowingly and voluntarily waives the right to appeal any matter in
connection with this prosecution, conviction, or sentence unless it meets one of the
following criteria: (1) the sentence exceeds the maximum penalty provided in the statute
of conviction; (2) the sentence exceeds the advisory guideline range that applies to a

total offense level of 23; or (3) the government appeals the sentence imposed. If any of

 

 

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 6 of 13

 

these three criteria apply, the defendant may appeal on any ground that is properly
available in an appeal that follows a guilty plea.

16. The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to,
a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly
retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant
was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced

by prosecutorial misconduct.
D. Forfeiture

17.The defendant agrees to forfeit her right to the United States immediately and
voluntarily any and all property, or portions thereof, subject to forfeiture, pursuant to
Title 21, United States Code, Section 853, whether in the possession or control of the
United States or in the possession or control of the defendant or defendant’s nominees,
or elsewhere. The assets to be forfeited specifically include, but are not limited to, the
following:
(1) One Beretta 9mm handgun, serial number B83658Y.
The defendant agrees and consents to the forfeiture of these assets pursuant to any

federal criminal, civil, and/or administrative forfeiture action.

18. The defendant admits and agrees that the conduct described in the Factual Basis
below provides a sufficient factual and statutory basis to establish that the requisite

nexus exists between the specific property subject to forfeiture and the offense to which

6

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 7 of 13

defendant is pleading guilty. Pursuant to the provisions of Rule 32.2(b)(1), the United
States and the defendant request that at the time of accepting this plea agreement, the
Court find that the government has established the requisite nexus and enter a
preliminary order of forfeiture.

19.In addition to forfeiture, the defendant further agrees to relinquish all claim, title

and interest she has in the seized firearms and ammunition to the United States.
ll. ELEMENTS OF THE OFFENSE

The parties agree that the elements of the offenses to which this plea is being

tendered are as follows:

First: Two or more person agreed to violate the federal drug laws;
Second: The defendant knew the essential objective of the conspiracy;
Third: The defendant knowingly and voluntarily involved herself in the
conspiracy;
Fourth: There was interdependence among the members of the conspiracy; and
Fifth: The overall scope of the conspiracy involved at least 1000 plants of
marijuana.‘
lll. STATUTORY PENALTIES

 

The maximum statutory penalty for a violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(vii), and 846 is: not less than ten (10) years of imprisonment and not more

than life imprisonment, not more than a $10,000,000 fine, or both; not less than five (5)

 

140th Cir., Criminal Pattern Jury Instructions, No. 2.87 (2011).
7

 

 
Case 1:18-cr-00104-MSK-GPG Document 82. Filed 12/10/18 USDC Colorado Page 8 of 13

years supervised release and not more than a lifetime of supervised release; and a

$100 special assessment fee.

If probation or supervised release is imposed, a violation of any condition of
probation or supervised release may result in a separate prison sentence and additional

supervision.
iV. COLLATERAL CONSEQUENCES

The conviction may cause the loss of civil rights, including but not limited to the
rights to possess firearms, vote, hold elected office, and sit on a jury. If the defendant is
an alien, the conviction may also cause the defendant to be deported or confined
indefinitely if there is no country to which the defendant may be deported, to be denied

admission to the United States in the future, and to be denied citizenship.
V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the
defendant will tender pursuant to this plea agreement. That basis is set forth below.
Because the Court must, as part of its sentencing methodology, compute the advisory
guideline range for the offense of conviction, consider relevant conduct, and consider
the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below
which are pertinent to those considerations and computations. To the extent the parties
disagree about the facts set forth below, the stipulation of facts identifies which facts are

known to be in dispute at the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from hereafter presenting

 

the Court with additional facts which do not contradict facts to which the parties have

 

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 9 of 13

stipulated and which are relevant to the Court’s guideline computations, to other 18

U.S.C. § 3553 factors, or to the Court’s overall sentencing decision.

The parties agree that the date on which relevant conduct began is no later than

September 18, 2016.
The parties agree as follows:

On September 18, 2016, agents from the Drug Enforcement Administration were
informed of a large marijuana grow operation in Rifle, Colorado. Agents confirmed the
existence of this grow and began surveillance. The grow was located on property

owned by co-defendant Heung Yu Wong.

On September 19, 2016, agents observed numerous individuals in the grow
harvesting marijuana plants and loading them into a large truck. Shortly thereafter,
agents observed many of these individuals attempting to flee from the grow. Agents
detained a number of the individuals in the grow, including the defendant and her

husband, co-defendant Long Luong.

Following execution of a search warrant at the location, agents discovered 2420
large, mature marijuana plants in the grow. The defendant conspired with the co-

defendants, and others, to cultivate and harvest this marijuana for illegal distribution.

On September 20, 2017, the defendant again conspired with her husband, co-
defendant Long Luong, and others to cultivate and harvest a large field of marijuana in
southwestern Colorado. The defendant, working with others, harvested this field and
loaded it onto two large trucks. On September 23, 2017, one of the two trucks was

intercepted by law enforcement and discovered to contain a significant quantity of
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 10 of 13

freshly harvested marijuana that would result in at least 50 KG of usable marijuana.
This truck was destined for a warehouse located in Grand Junction, Colorado, where
the defendant, her husband, and others were cultivating 1034 marijuana plants for later

distribution.

As part of the investigation, a search warrant was also executed at the
defendant's home in Grand Junction, Colorado, which she shared with her husband.
Inside the defendant’s home, agents discovered a marijuana grow containing 179
marijuana plants. The defendant and her husband cultivated these plants for further
illegal distribution. Also located in the home, hidden in a clothes hamper in the master

bedroom, agents discovered a Beretta 9mm handgun.

The parties agree that the defendant’s relevant conduct involves between 400KG

and 700KG of marijuana.
VI. ADVISORY GUIDELINE COMPUTATION AND 3553 ADVISEMENT

The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States
Sentencing Commission. In order to aid the Court in this regard, the parties set forth
below their estimate of the advisory guideline range called for by the United States
Sentencing Guidelines. To the extent that the parties disagree about the guideline

computations, the recitation below identifies the matters which are in dispute.

A. The base guideline is § 2D1.1(a)(5), with a base offense level of 26.

10

 

 
Case 1:18-cr-00104-MSK-GPG Document 82. Filed 12/10/18 USDC Colorado Page 11 of 13

B. The defendant should receive a two-level increase for maintaining a premises for
the purpose of manufacturing marijuana. § 2D1.1(b)(12).

C. Provided that, pursuant to guideline § 5C1.2, the defendant qualifies for safety
valve, the defendant should receive a two-level reduction. § 2D1.1(b)(17).

D. The adjusted offense level therefore would be 26.

E. Provided the defendant does not do anything that is inconsistent with the
acceptance of responsibility prior to sentencing, the defendant should receive a
three-level reduction for timely acceptance of responsibility. The resulting
offense level therefore would be 23.

F. The parties understand that the defendant’s criminal history computation is
tentative. The criminal history category is determined by the Court based on the
defendant's prior convictions. Based on information currently available to the
parties, it is estimated that the defendant’s criminal history category would be I.

G. The career offender/criminal livelihood/armed career criminal adjustments would
not apply.

H. The advisory guideline range resulting from these calculations is 46-57 months.
However, in order to be as accurate as possible, with the criminal history
category undetermined at this time, the offense level estimated above could
conceivably result in a range from 46 months (bottom of Category 1) to 115
months (top of Category VI). The guideline range would not exceed, in any case,
the cumulative statutory maximums applicable to the counts of conviction. There
is a mandatory minimum sentence of 120 months for this offense. Therefore, if

the defendant is not eligible for a sentence below the statutorily required

11

 

 

 
Case 1:18-cr-00104-MSK-GPG Document 82. Filed 12/10/18 USDC Colorado Page 12 of 13

sentence, the mandatory minimum sentence of 120 months would apply.
§ 5G1.1(b).

|. Pursuant to guideline § 5E1.2, assuming the estimated offense level above, the
fine range for this offense would be $20,000 to $200,000, plus applicable interest
and penalties.

J. Pursuant to guideline § 5D1.2, if the Court imposes a term of supervised release,
that term is at least two (2) years, but not more than five (5) years. However, if
the defendant is not eligible for a sentence below the statutorily required
sentence, the mandatory minimum period of supervised release of five (5) years

would apply. § 5D1.2(c).

The parties understand that although the Court will consider the parties’ estimate,
the Court must make its own determination of the guideline range. In doing so, the

Court is not bound by the position of any party.

No estimate by the parties regarding the guideline range precludes either party
from asking the Court, within the overall context of the guidelines, to depart from that
range at sentencing if that party believes that a departure is specifically authorized by
the guidelines or that there exists an aggravating or mitigating circumstance of a kind, or

to a degree, not adequately taken into consideration by the United States Sentencing

 

Commission in formulating the advisory guidelines. Similarly, no estimate by the parties
regarding the guideline range precludes either party from asking the Court to vary
entirely from the advisory guidelines and to impose a non-guideline sentence based on

other 18 U.S.C. § 3553 factors.

12

 

 
Case 1:18-cr-00104-MSK-GPG Document 82 Filed 12/10/18 USDC Colorado Page 13 of 13

 

The parties understand that the Court is free, upon consideration and proper
application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence which it
deems appropriate in the exercise of its discretion and that such sentence may be less
than that called for by the advisory guidelines (in length or form), within the advisory
guideline range, or above the advisory guideline range up to and including
imprisonment for the statutory maximum term, regardless of any computation or position

of any party on any 18 U.S.C. § 3553 factor.
Vil. ENTIRE AGREEMENT

This document states the parties’ entire agreement. There are no other
promises, agreements (or “side agreements’), terms, conditions, understandings, or
assurances, express or implied. In entering this agreement, neither the government nor
the defendant has relied, or is relying, on any terms, promises, conditions, or

assurances not expressly stated in this agreement.

, / ai ( Lr
Date: | 0 iP g Ze Greg LT]

GUOYING TANG \

Defendant f/
fo —— _ yA

Y a \

Date: } 0) / * / x f a in ZO 614? He
: LYNN PIERCE

“7 for Defendant

, 9
i) fy / - } / a -

Date. (2 (le /)¥ ff fy) y Yh € La

JEREMY CHAFFIN
Assistant United States Attorney

  

 

13
